Luke, J.
To charge one, in the body of an indictment, with having committed a felony, and describe the crime as follows: “for that the said Walter Hixon, on the 5th day of November in the year 1935, in the county aforesaid, did then and there unlawfully and with force and arms wrongfully and fraudulently take and carry away, with intent to steal the same, one white and black spotted sow hog, of the value of thirty dollars, and of the personal goods of R. H. Roughton,” will not render the indictment defective because the crime is designated “felony” instead of “hog stealing;” it is not the name, but the description of the crime, which characterizes the offense charged. See Lipham v. State, 125 Ga. 52 (2) (53 S. E. 817, 5 Ann. Cas. 66). Neither is such an indictment,subject to demurrer upon the ground that the description of the animal alleged to have been stolen is insufficient. See Garrett v. State, 21 Ga. App. 801 (95 S. E. 301), and cit. The court properly overruled the demurrer to the indictment.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.